Citation Nr: 1137625	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-11 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome of the right wrist.


REPRESENTATION

Veteran represented by:             The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from October 1984 to March 1985 and from January 2004 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. imbibe

In August 2011, the Veteran testified before the undersigned Veterans Law Judge during a travel board hearing conducted at the RO in Columbia, South Carolina.  The Veteran also testified at a formal RO hearing in January 2009.  Transcripts of the proceedings have been associated with the claims file.  

During the Veteran's travel board hearing, he submitted new evidence, in the form of a buddy statement as well as photographs showing his involvement in construction work while on active duty in Iraq.  Copies of these pictures were in the file prior to the RO's readjudication in the May 2011 supplemental statement of the case.  The buddy statement has not been initially reviewed by the RO.  However, the Veteran submitted a waiver of initial RO review in August 2011.  As such, the Board may proceed.  

It is noted that the Veteran filed a claim of service connection for carpal tunnel syndrome of his left wrist, which was denied in a January 2010 rating decision.  The Veteran did not file a timely notice of disagreement and the claim is not before the Board.  


FINDING OF FACT

The evidence is at least in relative equipoise regarding whether the Veteran's carpal tunnel syndrome of the right wrist is related to his service.  


CONCLUSION OF LAW

The Veteran's carpal tunnel syndrome of the right wrist was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In the decision below, the Board has granted the Veteran's claim of service connection for the carpal tunnel syndrome of his right wrist and therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and duty to assist requirements of the law have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Service Connection

The Veteran asserts that he developed carpal tunnel syndrome of his wrists during his second period of active duty from January 2004 to June 2005.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

Post-service treatment records indicate that the Veteran has been diagnosed with carpal tunnel syndrome of the right wrist.  As such, he has a current disability and the Board turns to the issues of in-service incurrence and nexus. 

The RO has not obtained or associated the Veteran's service treatment records with the claims file.  The RO issued memoranda of formal findings, dated in March 2007 and November 2009, that the Veteran's original service treatment records were unavailable for review.  In January 2007, the Veteran submitted copies of his service treatment records dated from January 1985 to May 2005.  These treatment records are silent for any complaints of wrist pain or problems.  It is unclear whether these copies represent complete copies of the Veteran's service treatment records.  While VA has an affirmative duty to assist the Veteran in obtaining pertinent records, including service treatment records, the Board has accepted the Veteran's testimony regarding in-service duties, the onset of his symptoms, and the continuity of his symptomatology and granted the claim.  No harm or prejudice has resulted to the Veteran by the RO's inability to obtain a complete copy of the service treatment records.  

The Veteran testified during his August 2011 Board hearing that he was a veterans' lead spokesman during his time in the Army National Guard.  He also indicated that his civilian position was in a Wal-Mart distribution center where he loaded and unloaded products and goods.  He then testified that prior to his second period of active duty, from January 2004 to June 2005, he did not have any problem with his wrists.  The Veteran testified that when he was deployed to Iraq he did construction work, including use of jackhammers, sledgehammers, and drills, and started to experience tingling and pain in his wrist during this time.  He also indicated that this pain continued after service discharge from which he has been assessed with a diagnosis of carpal tunnel syndrome.  

The Veteran submitted a buddy statement dated in July 2011 as well as photographs which show him participating in various construction projects.  His buddy statement provides that the Veteran performed work with jackhammers, sledgehammers, and drills.  He also pulled fiber optic cable and knocked holes in walls.  The buddy statement also provides that the Veteran often complained about the pain in his wrists.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report symptoms related to the carpal tunnel syndrome of his right wrist as well as the onset of these symptoms.  He is also competent to provide testimony regarding his in-service duties of working construction.  The Veteran's buddy statement is also found to be competent evidence.  There is no conflicting evidence and the Veteran's statements are found to be credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, carpal tunnel syndrome is not a condition that can be diagnosed or causally related to military service by lay evidence.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  The Veteran is found to be competent and credible as to his testimony regarding his symptoms and the type of work he performed while service in Iraq.  He is not competent to provide a diagnosis or etiological opinion as to his disability.  As such, the Board will turn to the medical evidence to determine if there is a medical nexus relating his current diagnosis with his service.    

In July 2006, the Veteran reported to VA with complaints of right wrist discomfort.  In September 2006, the Veteran complained of constant wrist pain with occasional tingling and numbness.  The Veteran was scheduled for an electormyogram (EMG) study in October 2006 where he was diagnosed with moderate left carpal tunnel syndrome.  In an October 2007 VA treatment note, the Veteran's primary care physician, Dr. W.L.W. indicated that the Veteran had bilateral carpal tunnel syndrome, which occurred during deployment.  

VA treatment notes dated from January 2008 to October 2010 show continued complaints of bilateral wrist pain.  He continued to wear wrist splints and complain of numbness and tingling.  A December 2010 treatment note, authored by the Veteran's primary care physician, Dr. W.L.W., indicates that the Veteran continued to have wrist pain.  He was assessed with right carpal tunnel syndrome.  In this note, the provider indicated that the Veteran had suffered from carpal tunnel syndrome since his deployment, which resulted from moving equipment and using a jackhammer.  This treatment note provides that that Veteran's bilateral symptoms should be service-connected.  

The Veteran was not afforded a VA examination to obtain a medical opinion as to the etiology of his carpal tunnel syndrome.  However, the record contains treatment notes from the Veteran's primary care physician who opined that the Veteran's carpal tunnel syndrome is related to his service.  Specifically, Dr. W.L.W. provided that this disability was related to service in VA treatment records dated in October 2007 and December 2010.  This evidence provides the needed medical nexus.  Because Dr. W.L.W. has followed the Veteran's treatment of his carpal tunnel syndrome, and due to the credible nature of the Veteran's statements regarding symptomatology, in-service duties, and onset, the Board finds that the doctor was apprised of relevant facts necessary to provide an adequate medical opinion.  These opinions are given probative weight

The Board notes that it could remand this matter to obtain a VA examination and medical opinion regarding the etiology of his carpal tunnel syndrome.  However, the evidence of record is sufficient to grant this claim.  cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003)(noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

Based upon the foregoing, the Veteran has a current carpal tunnel syndrome disability.  He has been found competent and credible to provide a detailed assessment of symptoms both during and after service as well the duties he performed during service.  In-service incurrence has been established.  And, the Board finds that the October 2007 and December 2010 positive nexus opinions are adequate as the Veteran's primary care physician, relying on the Veteran's competent and credible statements, opined that the Veteran's carpal tunnel syndrome was related to his service.  Given these persuasive statements and opinions, the Board gives the Veteran the benefit of the doubt.  38 C.F.R. § 3.159(c) (4).  As such, the Board finds that service connection is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for carpal tunnel syndrome of the right wrist is granted.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


